Case 2:19-mc-00146-PSG-PJW Document 5 Filed 07/17/19 Page 1 of 3 Page ID #:510



   1 RIMON, P.C.
     Karineh Khachatourian (SBN 202634)
   2 karinehk@rimonlaw.com
     Nikolaus A. Woloszczuk (SBN 286633)
   3 nikolaus.woloszczuk@rimonlaw.com
     24 79 E. Bayshore Road, Suite 210
   4 Palo Alto, California 94303
     Telephone: 650.461.4433
   5 Facsimile: 650.461.4433

   6
     Attorneys for Petitioner,
   7 BARRACUDA NETWORKS, INC .

   8
                                  UNITED ST ATES DISTRICT COURT
   9
                                 CENTRAL DISTRICT OF CALIFORNIA
  10

  11

  12
       BARRACUDA NETWORKS, INC.,                         Case No. 2:19-mc-00146
  13
                   Petitioner,                           Optrics, Inc. v. Barracuda Networks, Inc.,
  14                                                     Case No. 17-cv-04977-RS Pending in the
             V.                                          United States District Court for the N orthem
  15                                                     District of California
       12 GLOBAL, INC.,
  16                                                     CERTIFICATE OF SERVICE
                   Respondent.
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                 CERTIFICATE OF SERVICE.; CASE No. 2:19-Mc-00146
Case 2:19-mc-00146-PSG-PJW Document 5 Filed 07/17/19 Page 2 of 3 Page ID #:511



    1                                    CERTIFICATE OF SERVICE

    2          I, Aaron Jones, declare as follows:

    3          I am employed in Santa Clara County, State of California. I am over the age of eighteen

    4   years and not a party to this action. My business address is Rimon, P.C., 2479 E. Bayshore Road,

    5   Suite 210, Palo Alto, California 94303.

    6          On July 17, 2019, I served the following documents.

    7      •   D.I. 1 BARRACUDA NETWORKS, INC.'S NOTICE OF MOTION AND MOTION
               TO COMPEL COMPLIANCE WITH SUBPOENA TO NON-PARTY J2 GLOBAL,
    8          INC-PURSUANT TO CIV. L.R. 37-2.4

    9
           •   D. I. 1-1-1-21 DECLARATION OF KARINEH KHACHATOORIAN IN SUPPORT
               OF BARRACUDA NETWORKS, INC.'S MOTION TO COMPEL COMPLIANCE
               WITH SUBPOENA TO NON-PARTY J2 GLOBAL, INC-PURSUANT TO CIV.
   10
               L.R. 37-2.4
   11      •   D.I. 2 BARRACUDA NETWORKS, INC.'S APPLICATION FOR LEAVE TO FILE
               UNDER SEAL
   12
           •   D.I. 2-1 [PROPOSED] ORDER GRANTING BARRACUDA NETWORKS, INC.'S
               APPLICATION FOR LEA VE TO FILE UNDER SEAL
  13
           •   D.I. 2-2 BARRACUDA NETWORKS, INC.'S NOTICE OF MOTION AND
  14           MOTION TO COMPEL COMPLIANCE WITH SUBPOENA TO NON-PARTY J2
               GLOBAL, INC-PURSUANT TO CIV. L.R. 37-2.4
  15
           •   D.I. 3 DECLARATION OF KARINEH KHACHATOORIAN IN SUPPORT OF
               BARRACUDA NETWORKS, INC.'S APPLICATION TO FILE UNDER SEAL
  16
           •   D.I. 3-1 DOCUMENT PROPOSED TO BE FILED UNDER SEAL: BARRACUDA
  17           NETWORKS, INC.'S NOTICE OF MOTION AND MOTION TO COMPEL
               COMPLIANCE WITH SUBPOENA TO NON-PARTY J2 GLOBAL, INC-
  18           PURSUANT TO CIV. L.R. 37-2.4

  19       •   D.I. 3-2 DOCUMENT PROPOSED TO BE FILED UNDER SEAL: EXHIBIT B TO
               THE DECLARATION OF KARINEH KHACHATOORIAN IN SUPPORT OF
               BARRACUDA NETWORKS, INC.'S MOTION TO COMPEL COMPLIANCE
  20
               WITH SUBPOENA TO NON-PARTY J2 GLOBAL, INC-PURSUANT TO CIV.
               L.R. 37-2.4
  21
           •   D.I. 3-3 DOCUMENT PROPOSED TO BE FILED UNDER SEAL: EXHIBIT E TO
  22           THE DECLARATION OF KARINEH KHACHATOORIAN IN SUPPORT OF
               BARRACUDA NETWORKS, INC.'S MOTION TO COMPEL COMPLIANCE
  23           WITH SUBPOENA TO NON-PARTY J2 GLOBAL, INC-PURSUANT TO CIV.
               L.R. 37-2.4
  24
               BY E-MAIL OR ELECTRONIC TRANSMISSION: I caused a copy of the
  25           document(s) to be sent from e-mail address aaron.jones@rimonlaw.com to the persons at
               the e-mail addresses listed below. I did not receive, within a reasonable time after the
  26           transmission, any electronic message or other indication that the transmission was
               unsuccessful.
  27

  28
                                                          2
                                   CERTIFICATE OF SERVICE.; CASE No. 2: l 9-MC-00146
Case 2:19-mc-00146-PSG-PJW Document 5 Filed 07/17/19 Page 3 of 3 Page ID #:512



   1          Guy Ruttenberg
              guy@ruttenbergiplaw.com
   2          Steve Papazian
              steve@ruttenbergiplaw.com
   3          1801 Century Park E # 1920
              Los Angeles, CA 90067
   4
              Attorneys for Respondent,
   5          j2 Global, Inc.

   6
              I declare under penalty of perjury under the laws of the State of California that the
   7
       foregoing is true and correct. Executed on July 17, 2019 at Palo Alto, California.
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22
  23

  24

  25

  26

  27

  28
                                                         3
                                  CERTIFICATE OF SERVICE.; CASE NO. 2 : 19-MC-00146
